78301: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-07840: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78301


Short Caption:CHUR VS. DIST. CT. (STATE, COMM'R OF INS.)Court:Supreme Court


Related Case(s):81857


Lower Court Case(s):Clark Co. - Eighth Judicial District - A711535Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/21/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBarbara LumpkinJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerCarol HarterJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerEric StickelsJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerJeff MarshallJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerMark GarberJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerRobert ChurJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerRobert HurlbutJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


PetitionerSteve FoggJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Jessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestThe State of Nevada Commissioner of InsuranceJames L. Wadhams
							(Fennemore Craig, P.C./Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentNancy L. Allf


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/13/2019Filing FeeFiling fee paid. E-Payment $250.00 from J. Stephen Peek. (SC)


03/13/2019Petition/WritFiled Petition for Writ of Mandamus. (SC)19-11056




03/13/2019AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)19-11151




03/13/2019AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)19-11152




03/13/2019AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)19-11153




03/13/2019AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)19-11154




03/13/2019AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)19-11155




03/13/2019AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)19-11156




05/15/2019Order/ProceduralFiled Order Directing Answer. Real Party in Interest Commissioner of Insurance for the State of Nevada's Answer to the Petition for Writ due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. fn1 [Although listed as real parties in interest, it does not appear that Uni-Ter Underwriting Management Corp., Unit-Ter Claims Service Corp., or U.S. Re Corporation have an interest in the resolution of this writ petition. If any of those entities believe they do have an interest in the resolution of this writ petition, those entities shall notify the clerk of this court within 5 days of the entry of this order. If any of those entities fail to notify the clerk within 5 days, the clerk shall remove that entity from the caption of this case.] (SC).19-21298




06/12/2019Petition/WritFiled Answer to Petition for Writ. (SC)19-25528




06/12/2019AppendixFiled Appendix to Real Party in Interest's Answering Brief Volume 1. (SC)19-25530




06/17/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply in Support of Writ Petition due:  July 10, 2019.  (SC)19-26120




07/10/2019Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus. (SC)19-29311




10/21/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)19-43443




02/06/2020Notice/IncomingFiled Notice of Change of Firm Affiliation (Brenoch R. Wirthlin is no longer affiliated with the law firm of Fennemore Craig P.C.  Mr. Wirthlin is now affiliated with the law firm of Kolesar & Leatham).20-05208




02/07/2020Notice/IncomingFiled Amended Notice of Change of Firm Affiliation (Brenoch R. Wirthlin counsel for Respondent Teacher's Health Trust is no longer affiliated with the law firm of Fennemore Craig, P.C.  Mr. Wirthlin is now affiliated with the law firm of Kolesar & Leatham.) (SC)20-05397




02/12/2020Notice/IncomingFiled Amended Notice of Change of Firm Affiliation (Brenoch R. Wirthlin, counsel for Real Party in Interest Commissioner of Insurance for the State of Nevada as Receiver of Lewis and Clark Ltd. Risk Retention Group, Inc. in the above matter, is no longer affiliated with the law firm of Fennemore Craig. P.C.; Mr. Wirthlin is now affiliated with the law firm of Kolesar & Leatham). (SC)20-05835




02/27/2020Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 7. EN BANC (SC)20-07840




02/27/2020WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney J. Stephen Peek for service upon Judge Nancy L. Allf. (SC)20-07906




02/28/2020Notice/IncomingFiled Notice of Change of Address/Change of Law Firm (Brenoch R. Wirthlin is now with Hutchison & Steffen, PLLC). (SC)20-08182




03/02/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real Party in Interest Commissioner of Insurance for The State of Nevada's Petition for Rehearing due: March 30, 2020. (SC).20-08317




03/03/2020Notice/IncomingFiled Certificate of Service (Writ of Mandamus and Opinion of the Court). (SC)20-08537




03/10/2020Notice/IncomingFiled Substitution of Counsel (Brenoch R. Wirthlin of the law firm of Hutchison & Steffen in place and stead of the law office of Fennemore Craig, P.C.). (SC)20-09487




03/18/2020MotionFiled Real Party in Interest Commissioner of Insurance for the State of Nevada as Receiver of Lewis and Clark LTC Risk Retention Group, Inc.'s Emergency Motion Under NRAP 27(e) to File Petition for Rehearing (Second Request). (SC)20-10567




03/26/2020Order/ProceduralFiled Order Granting Motion. Real Party in Interest's Petition for Rehearing due: April 29, 2020. (SC).20-11657




04/29/2020Post-Judgment PetitionFiled Real Party in Interest's Petition for Rehearing. (SC)20-16328




04/29/2020Filing FeeFiling fee paid. E-Payment $150.00 from Brenoch R. Wirthlin. (SC)


05/22/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).20-19537




06/16/2020RemittiturIssued Notice in Lieu/Rehearing. (SC)20-22374




06/16/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View